DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/13/2021 under the After Final Consideration Pilot Program 2.0 has been entered.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 6-10 of Remarks, filed 05/13/2021, with respect to rejections relying upon the Fees reference's Figures 9 and 14 have been fully considered and are persuasive, especially in light of narrowed claim 1. The 35 USC 102 and 103 rejections of independent claim 1 as being anticipated by (and dependent claims being obvious over) Fees has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search was conducted in light of the narrowed scope of independent claim 1. The closest prior art is Fees et al. (US 2018/0108899 A1.
Fees discloses a multilayer conductive connection plate attached to upper-edge first terminal caps of cylindrical batteries within an array, and further discloses a second connecting plate contacting second terminals at inner portions of the caps on the same upper sides of the cylindrical batteries, with an insulation layer between first and second conducting plates (Fees Figs. 9 and 14). 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bang et al. (US 2013/0236769 A1) teaches connection members 200, including second connection plate 220 with through-holes 225 attached via soldering paste layer 230 to conductive first connection plate 210, wherein connection member 200 is attached to terminals 110 of a plurality of cylindrical battery cells 100 (Bang [0055-0058] and Fig. 3). However, in contrast to the instant invention, Bang does not teach toward an opposite-polarity connection plate disposed in such a way to allow for connection of both positive and negative terminals of each of the cylindrical battery cells on the same side in the plurality of cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721